 266DECISIONSOF NATIONALLABOR RELATIONS BOARDInternationalLongshoremen's and Warehousemen'sUnion, Local No. 50 (Brady-HamiltonStevedoreCompanyandWilliametteWestern Corporation)andHoisting and Portable Engineers,Local No.701, International Union of Operating Engineers,AFL-CIOInternationalLongshoremen's and Warehousemen'sUnion,LocalNo. 50(W. J. Jones &Son, Inc. andGeneral Construction Company)andHoisting andPortable Engineers,Local No. 701,InternationalUnion of Operating Engineers,AFL-CIO. Cases36-CD-54 and 36-CD-54-2September 21, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn April 13, 1971, Trial Examiner James T. Barkerissued his Decision in the above-entitled consolidatedproceeding, finding that Respondent Union hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions and asupplement to exceptions, the Intervenor' filedexceptions to the Trial Examiner's Decision, withsupporting briefs, and the Charging Party filed a briefsupporting the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision, the exceptions, briefs, andentire record in these cases, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, International Longshoremen's andWarehousemen's Union, Local No. 50, its officers,agents,and representatives, shall take the action setforth in the Trial Examiner's recommended Order.iPacificMaritimeAssociation and itsmembersBrady-HamiltonStevedore Company and W. J Jones &Son, Inc.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Trial Examiner: This matter was heardat Portland, Oregon, on January 14 and 15, 1971, pursuanttoseparatecharges filed by Hoisting and PortableEngineers, Local No. 701, International Union of Operat-ing Engineers, AFL-CIO, hereinafter called OperatingEngineers, in Cases 36-CD-54 and 36-CD-54-2, respec-tively.The charge in the first designated case was filed onApril 8, 1969, by the OperatingEngineers, and the charge inthe latter case was filed on April 23, 1969. On October 8,1970, the Acting Regional Director of the National LaborRelations Board for Region 19 issued an Order Consolidat-ing Cases, Consolidated Complaint, and Notice of Hearingalleging that International Longshoremen'sandWare-housemen's Union, Local 50, hereinafter called Respon-dent, the Longshoremen, or Local 50, was engaging inconduct in violation of Section 8(b)(4)(i)(D) of the NationalLaborRelations Act, as amended,hereinafter called theAct.Thereafter,on November 9, 1970, the RegionalDirector for Region 19 of the National Labor RelationsBoard issued an amendment to the consolidated complaintalleging that Respondent was engaging in conduct violativeof Section 8(b)(4)(i)(ii)(D) of the Act.The Respondent timely filed an answer to the consolidat-ed complaint and to the amendment to the consolidatedcomplaint.The parties and the Intervenor timely filedbriefs withme onMarch 5, 1971.1Upon consideration of the briefs and upon the entirerecord in this case,2Imake the following:FINDINGS OF FACT1.JURISDICTIONAL FACTSWillametteWesternCorporation, hereinafter calledWillamette, and General Construction Company, herei-nafter calledGeneral, are engaged in the constructionindustry and annually conduct business outside the State ofOregon in excess of $50,000. Brady-Hattulton StevedoreCompany, hereinafter called Brady, annually performsstevedoring services for shipping companies sailing inintercoastal or international waters valued in excess of$50,000 and said shipping companies annually have a grossvolume of business in excess of $500,000.W.J. Jones &Son, Inc., hereinafter called Jones,is an Oregon corpora-tion engaged in the performance of stevedoring services forshipping companies operating in interstate or in foreigncommerce.Jones annually performs stevedoring servicesfor shipping companies sailing in intercoastal or interna-iPursuant to a pretrial motion which was granted by Trial ExaminerJames R. Webster, the Pacific Maritime Association,Brady-HamiltonStevedoreCompany and W.J.Jones&Son, Inc.,were permitted tointervene in the proceedings and were represented at the hearing bycounsel.2At the hearing the Trial Examiner ruled that the record in the Section10(k) proceeding and the Board'sDecision and Determination of Dispute,reported at 181 NLRB No.51, would constitute part of the record in theinstant case.193 NLRB No. 37 INTERNATIONALLONGSHOREMEN,LOCAL 50tional waters valued in excess of $50,000, and said shippingcompanies annually do a gross volume of business in excessof $500,000.PacificMaritime Association, hereinafter called PMA, isa California corporation admitting to membership employ-ers engaged in shipping, stevedoring, and terminal businessat ports in California, Oregon, and Washington. Among itsmembers are Jones and Brady. PMA was established andexists,inter aha,for the purpose of negotiating collective-bargaining agreements with unions on behalf of itsemployer-members.Upon these stipulated and/or admitted facts, I find thatat all timesmaterial hereinWillamette, General, Jones,Brady, and PMA have been, and are, employers within themeaningof Section 2(2) of the Act and have been, and are,engaged in commerce within the meaning of Section 2(6)and (7) of the Act.11.THE LABOR ORGANIZATIONS INVOLVEDHoisting and Portable Engineers,Local 701,Internation-alUnion of Operating Engineers,AFL-CIO,and Interna-tional Longshoremen's and Warehousemen'sUnion, LocalNo. 50,are stipulated and/or admittedtobe labororganizations within the meaning of Section 2(5) of the Act,and I so find.iII.THEUNFAIR LABOR PRACTICESA.The IssuesThe General Counsel, resting on the Section 10(k) record,contends that the evidence adduced at that hearing,cognizable in this Section 10(c) proceeding, constitutessubstantial, preponderating evidence in support of theunfair labor practice allegations of the complaint andasserts thatfindings of Section 8(b)(4)(i)(n)(D) violationson the part of Respondent should be made by the TrialExaminer.The Respondent and Intervenorraiseseveral proceduraldefenses, and the Respondent contends that, even assumingrejection of these defenses, the record contains no evidenceof conduct on the part of Respondent violative of Section8(b)(4)(ii)(D) of the Act.In substance, the Respondent and Intervenor contendthat (1) the notice of hearing should be quashed and thecomplaint herein dismissed because the procedures fol-lowed by the Board for resolving jurisdictional disputes failto conform to the mandate of the statute and do notconform to the statutory procedures which were givendelineation by the U. S. Supreme Court in theCBScase; 33N L R Bv Radio and Television Broadcast Engineers Union(CBS),364US 5734A consequence of this failure,contends the intervenor,is to leave theLongshoremen free to use lawful means to enforce its contractual rights tothe work and thus to subject the employersto "anarchy"arising from theBoard's asserted failure to issue a binding award of the work and to takesteps under Section 10(e) to enforce the award5Thatcase involved a charge filedby PMA,the Intervenor herein, onApril 22, 1969,alleging violations of Section 8(b)(4)(i)(u)(D) arising frompicketing engagedin by Local 701of the Operating Engineers, at theAstoria,Oregon, facilities which had the purpose and object of forcingPMA to assign the work of driving cranes to its members rather than toregistered longshoremen working underthe ILWU-PMAPacificCoast267(2) the Board's Decision and Determination of Disputeherein is legally deficient in that the Board failed to rendera binding and compulsory determination of the disputeand/or to obtain compliance therewith; 4 (3) the notice ofhearingherein should be quashed and the instantproceeding be postponed until an amended complaintbased on the charges in Case 36-CD-555 is issuedconsolidating that case with those presently before the TrialExaminer in the instant proceeding so that, with Local 701joined as a respondent with Local 50 in a Section 10(c)proceeding, a resolution can be reached concerning thedisputed workassignmentand a record made on which anorderly review of the Board's decision could be perfected; 6(4) the record of the Section 10(k) proceeding should bestruckand/or not considered in this Section 10(c)proceeding on the merits of the alleged unfair labor practiceconduct, in that Section 102.92 of the Board's Rules andRegulations, Series 8, as amended, is "in violation of thelaw" and for the further reason that consideration in thisSection 10(c) proceeding of evidence adduced in a Section 9"type" hearing deprives the moving parties of due processof law; 7 (5) the Board procedure which treats its Decisionand Determination of Dispute issued pursuant to a Section10(k) proceeding as binding and conclusive in a Section10(c) proceeding involving a purported violation of Section8(b)(4)(D) of the Act is similarly deficient in legality and inmeeting due process requirements; (6) for this latter reasonitwas error for the Trial Examiner at the instant hearing torejectevidenceof the existence of an outstandingcertification giving Local 50 jurisdiction over the disputedwork and evidence allegedly establishing the existence ofcollective-bargaining agreements between the ILWU andPMA giving employees represented by Local 50 the right toperform the disputed work; (7) the Trial Examiner erred inrejecting evidence revealing that the work of loading logs atAstoria has since April 1969 been satisfactorily performedby longshoremen in that the evidence rejected related to aperiod subsequent to the Section 10(k) hearing and wasthus not available for introduction at that heanng; and (8)the Board's Decision and Determination of Dispute wasbased upon errors of fact and law.B.Pertinent Facts1.Background factsa.The settingThis case arises from a dispute between the OperatingEngineers and the Longshoremen over the right to manbarge-mounted floating whirly-type cranes used by steve-contract who were at that point in time allegedly doing the work. Thepicketing was enjoined and the charge was dismissedby theRegionalDirector forRegion 19 onJuly 28, 1970.6Theintervenor contends,in apparent departure from the position oftheRespondent on this motion, that the charges in each of the threeaforesaid related cases should be held in abeyance pending the issuance bytheBoard of a binding and compulsory determination of the workassignment dispute such as is envisaged by the statute and required by theCBSdecision.rThe Respondent and intervenor contend that Congress intendedSection 10(k) procedure to be special and unique and that in followingSection 9 procedurein Section 10(k) hearings the Board errs. 268DECISIONSOF NATIONALLABOR RELATIONS BOARDdore companies in the Port of Astoria, Oregon, for liftingbundles of logs weighing from 25 to 45 tons from the waterand placing them into the hulls of ships and barges. Thewhirly-typecrane is mannedby a crane operator and by afireman orengineer.From 1964 until April 3, 1969,OperatingEngineershad been used exclusively in operatingthe whirly-type crane.To facilitate the log-loading operation at the Port ofAstoria, Brady and Jones, stevedoring companies engagedin loading of logs in the Port of Astoria, Oregon, leasedwaterbornewhirly-typecranes fromWillamette andGeneral. Under the separatelease arrangementswith Bradyand with Jones, Willamette and General, respectively, attimes pertinentherein, provided the employees to operatethe cranes. In accordance with the terms of a bare-boatcharter, employees provided to Brady by Willamette aredeemed to be the employees of Brady. All of the employeeswho, prior to April 3, manned the floating cranes for Bradyand Jones were, as found, members of the OperatingEngineers.Immediately prior to April 3, 1969, the matter ofmanning the whirly-type floating cranes became an issue.As subsequently considered, on April 3 longshoremenrefused to perform certain worktasks essentialto the log-loading process. Consequently, the loading process came toa halt. The whirly-type floating cranes were not thereaftermannedby employees represented by the OperatingEngineers.The stevedore companies then assigned thework of loading logs to longshoremen. This assignment wassubsequently confirmed by an arbitration award arisingfrom a proceeding to which the Longshoremen and PMAwere parties. The OperatingEngineerswere not a party tothis arbitration proceeding.b.The Section 10(k) proceedingPursuant to charges filed in the instant case, and tocharges filed, as above noted, on April 22,1969, by PMA inCase 36-CD-55, the aforesaidcases wereconsolidated anda notice of hearingwas issueddirecting that a Section 10(k)hearing be conducted into the workassignmentdispute.In due course, a hearing was conducted pursuant toSection 10(k) of the Act. Thereafter, on February 26, 1970,the Board issued its Decision and Determination of Disputewherein the Board found that employees "currently"represented by the Operating Engineers were entitled toperform the disputed work.On March 6, 1970, Respondent filed a Petition forReconsideration and Clarification of Decision and Deter-mination of Dispute with the Board. On July 24, the Boardissuedan order denying Respondent's petition for reconsid-eration and subsequently PMA filed an application for staywith the Board. The application was denied on September4, 1970.The Respondent concedes that since on or about$Larson's job and responsibilities, at times pertinent herein,consisted,inter aha,of informing crane operators of Willamette as to the vessels onwhich they should work and as to the position on the vessel from whichthey should perform their work tasks For a period of approximately 3years priorto April 3,Larson had been transmitting instructions to Stantonand Stanton had followed them. The testimony of Elwyn Ty Stanton andthat of Norman Cass, equipment supervisor of Willamette,reveals thatLarson,at times pertinent,possessed and exercised the authority of aFebruary 26, 1970, it has failed and refused to comply withthe Board's Decision and Determination of Dispute.2.The alleged unlawful conducta.The refusal to perform log-loading tasksOn the morning of April 3, Elwyn Ty Stanton, a floatingcrane operator in the employ of Willamette and a memberof the Operating Engineers, reported to work at the Astoriadocks. Stanton had been in the employ of Willamette forapproximately I1 years and had worked at the Astoriadocks for approximately 5 years. On April 3,as was usualprocedure, upon reporting to work at approximately 8 a.m.Stanton went aboard his assignedcranewhich was situatedon a floating barge. In accordance with normal practice, atapproximately 8 a.m. on April 3 Stanton moved the boomof the crane over the water causing the slings which areattached to the end of the boom to drop in a positionproximate to logs which were floating in the water. It isusual work procedure at this point in the work process for ahookup crew of four men-designated as raftmen-whoare members of the Respondent Longshoremen to securethe slings at the end of the crane boom to logs situated inthe water. In this manner through the use of the crane thelogs are loaded in the hulls of ships and barges. When, onthe morning of April 3, the slings were presented to theraftmen, unlike previous occasions in the work experienceof Stanton, the raftmen did not secure the logs.In a similarmanner, on the morning of April 3, Stantonobserved that the raftmenassignedto work with three othercranes of Willamette refrained fromsecuringthe logs whenthe slings were presented to them by the crane operators.This condition of inactivity with respect to the fourWillamette cranes persisted for approximately 30 minutes.At this pointin time,Dale Larson,a gearlockermanemployed by Brady,the lesseeof the floatingcranes,approached Stanton and seven other operators andengineersinthe employ of Willamette.8 AddressingStanton and the seven other assembled crew members,Larson said, "You're fired; get your personal gear and getoff."Larson added that longshoremen weregoing tooperate the cranes.Stanton and his coworker,Paul Bell, left and thereuponmade telephone calls to Willamette and the OperatingEngineers, respectively. Later in the morning, Stantonobserved individuals whom he recognizedas longshoremenoperating the floatingcranes.At approximately 1 p.m.,engineerswho were members of the OperatingEngineersand who were normally employed on the crews which weremanned by OperatingEngineers, shut off the power whichoperated the floatingcranes. It was the daily responsibilityof the engineers employed on the crews to shut off thepower at the end of their work shiftIn like manner, upon reporting to work on the morning ofsupervisor within the meaningof the Act.9All of the foregoing is based upon the credited testimonyof Elwyn TyStantonWith respect to the techniques employed in securing the logs tothe hoisting gear and the findings concerning the role of longshoremencrewsin carryingout or facilitating the hoisting procedure,I also rely onthe credited testimony of Bill Krohn. With respect to Stanton's testimonythathe contacted Willamette on the morningof April3 1 have alsoconsidered the testimony of Norman Cass.Cass confirms that Stanton INTERNATIONALLONGSHOREMEN,LOCAL 50269April 3, Bill Krohn moved the hoisting gear of his floatingcrane over the logs situated in the water. This actionconformed to Krohn's normal practice which he hadfollowed during the 4-1/2 years of his work experience as acrane operator in the employ of General at the Astoriadocks.Krohn observed that the raftmen to whom hepresented the slings made no effort to secure the logs.Consequently, he left the crane gear hanging over the logsfor approximately 30 minutes. The raftmen continued toabstain from securing the logs. Thereupon, Krohn left thecrane and proceeded to the dock. Upon arriving at thedock, he spoke with John Tyler, a superintendent of Jones,theCompany for which Krohn was performing servicesunder the crane lease arrangement between General andJones.Krohn asked Tyler if he knew anything about whatwas happening. Tyler responded that he did not know butthat he would make some calls and find out. Tyler addedthat he knew that, "(t)hey would not be using the Generalcranes on this ship."Krohn did not thereafter operate a floating crane at theAstoria dock. Krohn observed that on April 3 four floatingcranes of General were operative and that the hookup gearof each was extended over the floating logs in a mannerpermitting the raftmen situated on the logs to secure themfor hoisting. Krohn further observed that, in each instance,raftmen refrained from securing the logs.Krohn testified that, by reason of his prior work at thePort of Astoria, he was acquainted with the four raftmenworking in the water on the morning of April 3, whosenormal task it was to secure the floating logs to the slingsaffixed to the boom of the crane which he was operating.When the four raftmen failed to secure the logs for hoistingafter the boom had been placed over the floating logs,Krohn called to the raftmen. He inquired, "what was takingplace." The raftmen responded that they knew nothing andthat they had dust been told to stand by until further ordersand not to hook up the logs.At a subsequent point in time, prior to 9 a.m., Tyler againspoke with Krohn. Tyler instructed Jones to remove thecargo gear belonging to Jones from the floating cranes andprepare to be towed to dockside. Krohn transmitted theseinstructions to the other crane operators.Because the tugboats necessary to tow the personnel andgear dockside were not available until approximately 2:30p.m.,Krohn remained on the floating cranes until thetugboats arrived.During the interim, Krohn observedlongshoremen operating ships' gear endeavoring to loadbundles of floating logs. Because of prevailing circum-stances,theseattemptswere unsuccessful, but by amodified approach the longshoremen were successful inloading individual logs aboard the ship.On April 3, Krohn and other personnel of Generalprepared the floating cranes for towing. On April 4, thecranes were towed approximately I mile upstream from theport dock area and were there moored. The cranepersonnel,exclusiveof Krohn, completed the week doingmaintenance work. Krohn remained at the Port of Astoriafor approximately 2 weeks thereafter performing mainte-nance work on the cranes themselves.10b.Radovich and Niemi converseIn the meantime,at approximately 8:15 a.m.on April 3StanleyRadovich,a superintendent of Brady who atrelevant times was the superintendent in charge of theAstoria stevedoring operations of Brady,spoke with RoyNiemi.Niemi was at that time a member of Respondent'slabor relations committee.Radovich approached Niemiand askedNiemi whythe longshoremen were not hookingon the logs.Niemi responded that the'longshoremen felt itwas unsafe in view of the hard feelings that existed betweenLocal 701 and ILWU Local 50.1ic.The joint telephone conferenceThereafter, at approximately 8:30 a.m. on the morning ofApril 3 Donald Beal, labor relations administrator forPMA, participated with representatives of Respondent inwhat was essentially a conference telephone conversationof some I hour's duration. The telephone conversation wasdesignated by the participants as a special meeting of theAstoria Joint Longshore Labor Relations Committee andconformed to procedures which were invoked by theparticipants in circumstances which necessitated immedia-cy of communication between the parties and whichobviated travel between Astoria and Portland, Oregon.Don Beal, William Caruso, and Bill Church, all of whomwere representatives of PMA, participated in the telephoneconference from Portland. James VanOsdol,GordonKluge, and Glen Bird, all members of Respondent's laborrelationscommittee, spoke from Astoria. The basictelephone conversation between these parties was punctuat-ed on occasions during the conversation with separatetelephone conversations between the aforesaid participantsand other individuals. These separate conversations werenecessitated by issues whicharoseduring the course of thebasic dialogue and which related to the subject matter ofthe basic conversation.Beal testified that he had learned from Will Sheahon,superintendent for Brady, and from William Caruso,superintendent for Jones, that a work stoppage hadtranspired at Astoria. He placed the conference telephonecall and during the course of the conversation was informedby VanOsdol that the work stoppage had transpiredbecause of difficulties between Local 701 and Local 50whichwere in the nature of "jurisdictional warfare."Representatives of Local 50 asserted that the ILWU hadrecently experienced "severe jurisdictional difficulties withseveral craft unions" and particularly with Local 701.Respondent's representatives added that efforts to resolvethese jurisdictionalmatters had been rejected and thatLocal 50 had been warned by the craft unions that theyintended to expand their jurisdiction. In the course of thecontacted him on April 3 andthathe instructed him and the otheroperators to "hang tough"and, in substance,await developments Cassrecalled the call as occurring in the afternoon and not the morning asStanton testifiedHowever,Casslacked certitude in this regard I find thatStanton's accounting of thechronologywas reliable and that he contactedWillamette in the morning.IconcludeCasswas either mistaken as to thetime of his conversation with Stanton or the Stanton-Cassconversation wasin addition to the company contact to which Stanton testified.10Theforegoing is based upon the credited testimony of Bill Krohn.11Theforegoing is based uponthe creditedtestimonyof StanleyRadovich 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDconversation,VanOsdol and Niemi stated that incidentshad been reported in the Astoria area involving animositybetween the two locals and that the animosity was asufficient ground for Local 50 to consider it dangerous tothe health and safety of its members to work under Local701 crane operators. As a consequence, Beal was informedby VanOsdol and Niemi that the longshoremen were notgoing to work under Local 701 crane operators.As a result of the discussions which took place, the partiesto the conference telephone conversation agreed to submitto arbitration the question of whether "(t)he workingconditions that exist aboard these vessels [from which thefloating cranes operated], as related to the use ofnonlongshore crane drivers, are not unsafe." 12d.The area arbitrator's decisionIn due course,on April 27, 1969,the area arbitratorissued a written decision in the matter.In pertinent part, thearbitrator's decision reads as follows:THE UNION'S POSITIONItwas the principal contention of the Union that theyhad recently experienced severe jurisdictional difficul-tieswithseveralcraftunions includingLocal701-portable hoisting engineers.Repeated ILWUefforts to resolve these problems had been stronglyrejected, and the craft unions had warnedthe ILWUthat they intend to expand their jurisdiction on thewaterfront.In view of this hostile atmosphere,the gangs assigned tothese vessels stood by because the non-ILWU cranedrivers represented an immediate danger to health andsafety.THE EMPLOYERS' POSITIONThe Employers contended that since Local 701 craneoperators had driven this equipment for years, havemade no threatening remarks or gestures towardslongshoremen,and their competency is not challenged,a real safety question does not exist under Paragraph2.11 of Supplement III-Basic Agreement.Also, in theEmployers'view,thebasisofthisdisputeisjurisdiction-not safety-andwork must continueunder Section1.52-PCLCD.DISCUSSIONIn the opinion of the Arbitrator,there could only be acondition involving health and safety in this series ofoperations if the nonlongshore crane operators wereacting in a hostile or belligerent manner such as tocreate a dangerous working area for the longshoregangs.Thisnot being the case,theperation isconsidered to be safe,and the Employers'Motion issustained.DECISIONThe following oral decision issued to the parties ishereby confirmed:12The foregoing is based upon the credited testimony of Donald BealReceived in evidence at the Section 10(k) hearing was a summary of theconference telephone conversation which transpired on April 3 Thissummary was prepared by Bill Church,a representative of PMA, fromsecretarial notesThere is no evidence to suggest that the summary, asprepared,was adopted or in any manner executed by representatives ofLocal 50.Beal testified that the summary constituted an accurate reflectionof the conference conversations but his testimony on cross-examination1.This is a jurisdictional dispute.2.There was no bona fide health and safetyissue.3.There shall be no payment for standby time.4.The jurisdictionalissueshall be referred to theJointCoastLabor Relations Committee forresolutionas required by the Pacific CoastLongshore Contract Document.e.The coast labor relationscommittee meetsThereafter, onMay 8, 1969, the coast labor relationscommitteemet at a conference attended by WilliamForrester, a representative of the Respondent, and by threeemployer representatives, B. H. Goodenough, John Fenton,and J. J. O'Shea. The conference meeting was for thepurpose of considering the decision of the area arbitratorwhich had been previously issued on April27. The minutesof the meeting reveal that the Employers took the positionthat the Union was not entitled to raise a grievance as to awork assignment dispute through the use of the health andsafety grievance procedure of the contract. The Employerstook the further position that the merits of the workassignment dispute must be raised in accordance with theprovisions of section 1.7 and 1.5 of the contract and notunder the provisions relating to disputes on health andsafety.The Employers further pointed out at themeetingthat they had received demands concerning the workassignment from Local 701 and were apprised that theNational Labor Relations Board had filed an injunctionclaiming that the Operating Engineers had an arguableposition countering the position of Local 50 on the Astoriacrane dispute. Consequently, the Employers requested atthemeeting that there be an agreement that the use of"jurisdictional health and safety" is improper under thecontract and that any grievances as to workassignmentsshould be presented pursuant to section 1.52 of thecontract. The minutes of the meeting reflect the position ofLocal 50 as articulated at the meeting as follows:The union's position is that even if the union waswrong in proceeding through the agreed procedure fordisputeswith respect to health and safety, thatprocedure, like the basic procedure, specifically pro-vides that once the grievance machinery has beenstarted the employers have a right only to continuework "in accordance with the specific provisions of theAgreement" if the matter "is covered by the Agree-ment", which is to use longshoremen on the Astoriawater whirley [sic ] cranes, and not to direct work tocontinue in any other way while the dispute continues.The ILWU further asserts that it has been clearlyestablished by the decisions of the Coast Committeeinterpreting the contract clauses, the contractclausesthemselves, and the well-established practice in theColumbia River Area, as shown by Portland and thereveals thatthe summarywas, in fact, a refinement and interpolation ofsome aspectsof theconversation. I rely uponthe summary only to theextent that it is consistent with Beal's oral testimony given at the Section10(k) hearing. I specificallyfind,consistent with Beal's oral testimony andwith a facet of the memorandum, that during the conference conversationsitwas implied and discussedthat Local 701had made knownto Local 50its intention to expand its jurisdiction on the waterfront. INTERNATIONALLONGSHOREMEN,LOCAL 50271facts stated in the affidavits submitted, that this workhasbeen assigned to the longshoremen by thecollective-bargaining contract, that the longshoremenare entitled to this work in Astoria upon request, that arequest was made for it, and that the longshoremenmust be given this work and the employer was requiredto begin using longshoremen to do this work as soon asthe grievance was mentioned. The requests from Local701 must be denied.f.The coast arbitrator's decisionThe Joint Coast Labor Relations Committee, beingunable at the meeting of May 8 to resolve the dispute beforeit,submitted the matter to the coast arbitrator on a pointmotion of the parties. By decision dated May 8, 1969, SamKagel, coast arbitrator, pursuant to a proceeding to whichthe OperatingEngineerswere not a party and in which theydid not participate, sustained the position of the ILWU tothe effect that, "The PMA Employers were and arerequired to operate in accordance with the [ILWU-PMA]contract, and specifically to use only longshoremen tooperate floating whirly cranes in Astoria for loading logsConclusions1.The procedural issuesThe several proceduralissuesadvanced by the Respon-dent and Intervenor for dismissing the instant complaintissued under Section 10(c) of the Act, or for otherwisequashing the notice of hearing herein, raise issueschallenging in the most fundamental manner the legalpropriety of the Board's procedures for resolving jurisdic-tional disputes under Section 10(k) of the Act and fordetermining whether or not an unfair labor practice hasbeen committed in violation of Section 8(b)(4)(D) of theAct.The foundation for these related proceedings isimbedded in the Rules and Regulations of the Board and incase precedent formulated by the Board in light of thedecisionof the Supreme Court in theCBScase.13Manifestly, for the Trial Examiner to rule favorably to theRespondent and Intervenor on the procedural issues whichthey have raised herein would require an exercise ofdiscretion and amendatory authority which the Board hasmade clear is not his. I have carefully considered the13See, e g ,International AssociationofMachinists,Lodge No 1743,AFL-CIO (J A Jones Construction Co)135 NLRB 1402, 1410-1411,Local991,InternationalLongshoremen'sAssociation,AFL-CIO, Etc (UnionCarbideChemicalCompany)137NLRB 750, 754-755,ChicagoTypographicalUnionNo 16, AFL-CIO (Central Typesetting andElectrotypingCo)138 NLRB 231, 236-237 Section 102.89et seqof theBoard's Rules and Regulations,Series 8, asamended.14At the hearing the Respondent and Intervenor throughoffers ofproof which were rejectedby theTrial Examinerendeavored to establish,in support of their respective motions to dismiss and to quash the notice ofhearing,(I) evidence of Board certifications and contractual commitmentsassertedly securing to the longshoremen the right toperformthe disputedwork,(2) arbitration awards supporting the claim of the longshoremenwhich were issued pursuantto thecollective-bargaining agreements ineffectbetweenPMA and theLongshoremen;(3) the existence of anhistorical claim on the part of the longshoremento thedisputed work aswell as ahistory ofactual performanceby thelongshoremen of log-loadingtasks through use of ships' gear,and otherwise,at the Portof Astoria andmotions and argument advanced by Respondent andIntervenor at the hearing, and I have similarly consideredtheir respective briefs which renew the motions and amplifythe supporting rationale therefor. In consideration thereof Ifind no warrant in this proceeding for departing fromestablished Board precedent and procedure.14Encompassed within this conclusion which I reach is myrejection of the contention that the instant proceeding isrendered defective by the General Counsel's dismissal ofthe charge against the Operating Engineers, filed by PMAinCase 36-CD-55.15 Similarly, I find without merit theassertion that factual distinctions attaching to two conten-tions raised by the Respondent and Intervenor renderexisting Board precedent inapplicable and leave the TrialExaminer free to dismiss the complaint. Initially, drawingupon the alleged viability of a Board certification in favorof the Respondent covering the disputed work, theRespondent and Intervenor contend that under the"unless"clause of Section 8(b)(4)(D), a Board certificationconstitutes an absolute defense to the allegations of theinstant complaint. Upon this premise, and analogizing thedecision of the Board inInternational Longshoremen's &Warehousemen's Union, et al., (United States Steel Corpora-tion)153NLRB 1363,16 the Respondent and Intervenorcontend that the Board has recognized that evidence of aneffort on the part of the companyto assigndisputed workto a respondent union in whose favor a Board certificationhad issued is relevant and competent evidence in an unfairlabor practice proceeding under Section 8(b)(4)(D), andthat rejection of such evidence in an unfair labor practicehearing wherein a certification is raised as a defense iserror. A companion consideration, not predicated upon the"unless" clause or upon the dictates of theU. S. Steelcase,but logically and legally indistinguishable, contend Res-pondent and Intervenor, is the existence of viablecollective-bargainingagreementsbetween thesigningemployer and the contending respondent union contractu-ally entitled to perform the disputed work. On these bases,contend Respondent and Intervenor, the Trial Examinershould dismiss the complaint.Ifind theU.S.Steelcase to be inapposite and thecontention of the Respondent and Intervenor with respectto the applicability of the certification and collective-bargaining agreements in the instant proceeding to bewithoutmerit.Itisclearthat in its Decision andDetermination of Dispute in the Section 10(k) proceedingatotherWest Coast ports; (4) a continuing and viableclaim by thelongshoremen to the disputedwork,and (5)an awareness and recognitionon the partof officialsof PMA-assertedlypossessive of the ultimate rightto assign craneoperatorsto tasks being performedby memberstevedoringcompanies-of the contractual and certification-based right of thelongshoremento the disputed work. I affirm myrulings.15Section3(d) of the Act;UnitedBrotherhoodof Carpenters & Joiners ofAmerica, Local Union No 978, AFL-CIO, et a! (Markwell & Hartz)120NLRB 610, 612;Division1267, AmalgamatedAssociationof Street, ElectricRailway and MotorCoachEmployees of America v. Ordman,320 F.2d 729(C A D.C.),Balanyi v Local 1031,International Brotherhoodof ElectricalWorkers, AFL-CIO,374 F.2d 723 (C A 7)16 InU S Steel,in finding a violation of Section8(b)(4)(D) flowingfrom a failure on the part of the respondent therein to conform to a Section10(k) determination, the Board specificallyobserved that the respondenthad raisedno contention that in assigning the work tothe employeesrepresentedby therespondent the company was failing to conform to anyorder or certification of the Board. 272DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Board considered and rejected the certification andcontract contentions. Thus, the Board noted:PMA and its members Brady and Jones take theposition that the work should be assigned to theLongshoremen both by virtue of its relation to thenormal waterfront longshore work and because thework allegedly is covered by a Board certification andby the labor agreement between PMA and Longshore-men.PMA and the Longshoremen claim that the work indispute is covered by a certification, based onShipOwners' Association of the Pacific Coast, et a!., 7NLRB1002, a 1938 case in which the Board certified theallegedpredecessorof the Longshoremen as therepresentative of "the workers who do longshore workin the Pacific Coast port of the United States for thecompanies which are members of" specified employerassociationsallegedly the predecessors of PMA.However, that certification was issued before the adventof the barge-mounted floating crane. In addition, therecord shows that all post-certification contractsbetween those parties and their successors limited thebroadlanguageof the certification by excluding somework from the unit covered. Recent PMA-Longshore-men contractsprovide that "All machinery, equipment,and other tools now or hereafter used in moving cargoshall be operated by longshoremen when used in anoperation covered by this Agreement and the operationthereof is assigned to longshoremen and is covered bythisAgreement," with certain exceptions. One of theexceptions specified is the operation of cranes mountedon floating crane barges.In light of the foregoing evaluation, and after consideringother evidence relevant to the assignment of the disputedwork, the Board found that employees represented by theOperating Engineers were entitled to the disputed workrejectingimplicitly, if not explicitly, the contention of PMAand the Longshoremen with respect to the controllingnature ofthe certification and of the PMA-Longshoremencontract.Also requiring delineation is the contention of theRespondent and the Intervenor that, in rendering itsDecision and Determination of Dispute the Board failed, asrequiredby CBSand the statute, to make a specific awardof the disputed work. A careful reading of the Board'sdecision reveals that this contention is without merit. Thus,while refraining from, in terms, "awarding" the work to oneof the contending found: parties,as isfrequently Boardpractice,17 the Board nonethelessIn light of the above, we conclude that the relevantfactors support the Employers' original assignment of17See,e.g ,Sheet MetalWorkers Local Union No 332, AFL-CIO (Lear-Siegler,Inc)176 NLRB No 41, wherein the Board observed, "(w)e shallaccordingly determine the dispute before us by awarding all installation ofheating equipment18The Court inCBSstated, "it is the Board's responsibility and duty todecide which of two or more employee groups claiming the right toperform certain work tasks is rightand thenspecificallyto awardsuch tasksin accordance with its decision." [Emphasis supplied ]19See, e.g.,InternationalUnion of OperatingEngineers,Local Union Nothiswork to employees represented by the Engineers,and that the employees are entitled to the disputedwork. We shall therefore determine the dispute in theirfavor.As is clear from the Board's Decision and Determination ofDispute, the Board determined the dispute before it byfinding specifically that the Operating Engineers wereentitled to perform the work which it had described withspecificity within the body of its decision. In finding thattheOperating Engineers were "entitled" to the disputedwork, and in then determining the dispute "in favor" of theOperating Engineers, the Board was, substantively anddefinitively,making an award or an assignment of thework. It augmented this determination by the furtherdirective that the longshoremen were "not entitled bymeans proscribed by Section 8(b)(4)(D) of the Act to forceor require the Employers to assign the above work tolongshoremen represented by it." It is clear that the Boardhas construed the directive of the Supreme Court in theCBScase 18 as not requiring the "award" of disputed workassignments to be phrased in formula terms so long as it isspecified definitively in the Decision and Determination ofDispute which of the groups claiming the right to performthe disputed tasks is entitled to the work.19 Similarly, theproscription in the Board's Decision and Determination ofDispute in the instant case against Respondent's use ofmeans proscribed by Section 8(b)(4)(D) of the Act to forceor require the Employer to assign the work in issue to itsmembers is the proscription which the Board has customar-ily included in its post-CBSDecisions and Determinationsof Dispute.202.The meritsThe evidence establishes that Respondent has not at anytimesince its issuancecomplied with the Board's DecisionandDetermination of Dispute. Accordingly, the onlyremainingissue iswhether Section 8(b)(4)(i)(ii)(D) wasviolated, as alleged in the complaint.The evidence above recounted, including the abstentionof the raftmen assigned to eight different cranes fromperforming their work tasks; the concession of the fourraftmen to Krohn that they had been ordered to stand byuntil further orders; the statement of Roy Niemi to StanleyRadovich concerning the asserted reason for the actions ofthe raftmen and the statements of Respondent's representa-tives on the same subject made to representatives of PMAat the April 3 special meeting of the Astoria JointLongshore Labor Relations Committee "meeting" allestablish-the latter conclusively so-the existence onApril 3 of a Local 50 directed and supported policy ofwithholding in furtherance of Respondent's labor relationsobjective the services of longshoremen-raftmen. Theevidence reveals a policy on the part of Respondent, extant181 (E C Ernst, Inc)174NLRB No45,InternationalBrotherhood ofElectricalWorkers, Local 113, AFL-CIO (Westland Theatres, Inc)180NLRB No 20,Local 991,internationalLongshoremen's Association,AFL-CIO, Etc (Union Carbide Chemical Company), supra, p75520 SeeN LR B v InternationalLongshoremen's andWarehousemen'sUnion, et al(AluminumCompany of America),413 F 2d 30 (C.A9), enfg163 NLRB 1039, based uponconduct relating to the Board'sDecision andDeterminationof Dispute reported at 158 NLRB 1024 INTERNATIONALLONGSHOREMEN,LOCAL 50273on April 3, 1969, and persisting at times relevant herein, notto permit its members to perform any work in connectionwith the disputed log-loading assignment unless all thework required to successfully complete the assignment wasperformed by its members. Accordingly, I find thatRespondent engaged in conduct rendering it responsiblefor the work stoppage that transpired, and that by andthrough its conduct which gave effectuation to its policyRespondent induced and encouraged raftmen employees,all of whom were its members, to engage in a strike. Theevidence leaves little doubt thatanobject of the strike wasto preempt the claim of the Operating Engineers to thework of operating the barge-mounted cranes and to forceand require Brady and Jones to assign those work tasks tomembers of Respondent instead of employees representedby the Operating Engineers. Considerations of health andsafety were manifestly secondary and subordinate in natureto the jurisdictional considerations underlying the policy.Indeed, the decision by Respondent to claim the work maynot be viewed as being unrelated tactically to efforts ofcraft unions, including the Operating Engineers, to expandtheir respective work jurisdictions along the waterfront. Asthe evidence establishes a strike by Respondent andsuccessful inducement and encouragement of employees toengage in a strike and to refuse to perform employmentservices, all for the proscribed object of forcing Brady andJones to assign the work of operating the floating cranes tomembers of Respondent to the exclusion of members of theOperating Engineers, I find that Section 8(b)(4)(i)(n)(D)was, and has been, violated by Respondent.21IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent, set forth in section III,above, occurring in connection with the operations of theEmployers described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I shall recommend that itcease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of theAct.Upon the basis of the foregoing findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1.Hoisting and Portable Engineers,Local No. 701,InternationalUnion of Operating Engineers,AFL-CIO,and International Longshoremen's and Warehousemen'sUnion, Local No. 50, are labor organizations within themeaning of Section 2(5) of the Act.2.Willamette Western Corporation; General Construc-tion Company; W. J. Jones & Son, Inc.; Brady-HamiltonStevedore Company; and Pacific Maritime Association are,and have been at all times material herein, employersengaged in commerce within the meaning of Section 2(2),(6), and (7) and of Section 8(b)(4) of the Act.3.The Respondent has failed and refused to complywith the Decision and Determination of Dispute issued bythe Board on February 26, 1970.4.By inducing and encouraging the employees of Bradyand of Jones to engage in a work stoppage or otherwise torefuse to perform services for their respective employersand by threatening, coercing, and restraining Brady, Jones,Willamette, General, and PMA with an object of forcing orrequiring Brady and Jones to assign the work of operatingbarge-mounted floating whirly-type cranes to employeeswho are members of or represented by the Respondentrather than to employees who are represented by theOperating Engineers, all in a circumstance wherein Bradyand Jones were not failing to conform to an order orcertificationof the Board determining the bargainingrepresentative for employees performing such work, theRespondent has engaged in unfair labor practices withinthe meaning of Section 8(b)(4)(i)(ii)(D) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 22ORDERRespondent, International Longshoremen's and Ware-housemen's Union, Local No. 50, its officers, agents, andrepresentatives, shall:1.Cease and desist from:(a)Engaging in or inducing or encouraging anyindividual employed by Brady-Hamilton Stevedore Com-pany,W. J. Jones & Son, Inc., or any other person engagedin commerce or in an industry affecting commerce toengage in a strike or refusal, in the course of hisemployment, to use, manufacture, process, transport, orotherwise handle or work on any goods, articles, materials,or commodities or to perform any services; or threatening,coercing, or restraining Brady-Hamilton Stevedore Compa-ny;W. J. Jones & Son, Inc.; Willamette WesternCorporation;GeneralConstructionCompany; PacificMaritime Association, or any other employer or personengaged in commerce or in an industry affecting com-merce, where, in either case, an object thereof is to force orrequire Brady-Hamilton Stevedore Company and/or W. J.Jones & Son, Inc., to assign the work of operating barge-21Chicago TypographicalUnionNo 16, AFL-CIO (Central Typesettingand Electrotyping Co ), supra, Local Union No 272,International Associationof Bridge, Structuraland OrnamentalIronWorkers, AFL-CIO (PrestressErectors, Inc)172 NLRB No 19, enfd 427 F 2d 211 (CA5), Local 25,InternationalBrotherhood of ElectricalWorkers,AFL-CIO (New YorkTelephone Company)162 NLRB 703, see alsoLocal Union 825, InternationalBrotherhoodof Operating Engineers, A FL-CIO (CarletonBrothersCompany)131 NLRB 45222 In the eventno exceptions are filedas provided by Section 102.46 oftheRules andRegulations of the NationalLaborRelations Board, thefindings, conclusions, and recommended Orderherein shall,as provided inSection 102.48 of theRules and Regulations,be adopted by theBoard andbecome itsfindings, conclusions,and Order,and all objections theretoshall be deemed waived forall purposes. 274DECISIONSOF NATIONALLABOR RELATIONS BOARDmounted whirly-type cranes at the Port of Astoria, Oregon,lifting bundles of logs from the water and placing them intothe hold of a ship or a barge, to employees who aremembers of or represented by Respondent rather than toemployees of Brady-Hamilton Stevedore Company and/orW. J. Jones & Son, Inc., who are represented by Hoistingand PortableEngineers,LocalNo. 701, InternationalUnion of Operating Engineers, AFL-CIO, unless Brady-Hamilton Stevedore Company and/or W. J. Jones & Sons,Inc., are failingto conform to an order or certification oftheNationalLabor Relations Board determining thebargaining representative for employees performing suchwork.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post in conspicuous places in its business offices,meeting halls,and all other places where notices tomembers are customarily posted copies of the attachednoticemarked "Appendix." 23 Copies of said notice, onforms provided by the Regional Director for Region 19,shall, after being duly signed by an authorized representa-tiveofRespondent,be posted by the Respondentimmediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter. Reasonable steps shallbe by it taken to insure that such notices are not altered,defaced, or covered by any other material.(b) Sign and mail sufficient copies of said notice to theRegional Director for Region 19 for posting by Brady-Hamilton Stevedore Company, W. J. Jones & Son, Inc.,WillametteWestern Corporation, General ConstructionCompany, and/or Pacific Maritime Association at alllocations where notices to their respective employees arecustomarily posted, said Employers willing.(c)Notify the Regional Director for Region 19, inwriting, within 20 days from the date of the receipt of thisTrial Examiner's Decision, what steps the Respondent hastaken to comply herewith.2423 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "24 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 19, in writing, within 20 daysfromthe date of this Order, what steps the Respondent has taken tocomplyherewith "APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Governmentindividual employed by Brady-Hamilton StevedoreCompany and/or W. J. Jones & Son, Inc., or any otherperson engaged in commerce or in an industry affectingcommerce to engage in, a strike or a refusal in thecourse of his employmentto use,manufacture, process,transport, or otherwise handle or work on any goods,articles,materials, or commodities, or to perform anyservices; or threaten, coerce, or restrain Brady-Hamil-ton Stevedore Company, W. J. Jones & Son, Inc.,Willamette Western Corporation, General ConstructionCompany, Pacific Maritime Association, or any otheremployer or person engaged in commerce or in anindustry affecting commerce, where in either case anobject thereof is to force or require Brady-HamiltonStevedore Company and/or W. J. Jones & Son, Inc., toassign the work described below to employees who aremembers of or represented by Local No. 50, theRespondent herein, rather than to employees of Brady-Hamilton and/or W. J. Jones & Son, represented byLocalNo. 701 of the OperatingEngineers,unlessBrady-Hamilton and/or W. J. Jones & Son is or arefailing to conform to an order or certification of theNationalLaborRelationsBoard determining thebargaining representative for employees performingsuch work. The work involved consists of:Operating barge-mounted floating whirly-typecranes lifting bundles of logs from the water andplacing them into the holds of ships and barges atthe Employers' Astoria, Oregon, operations.DatedByINTERNATIONALLONGSHOREMEN'S ANDWAREHOUSEMEN'SUNION,LOCAL No. 50(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions,may be directed to the Board's Office, 310Six Ten Broadway Building, 610 S W Broadway, Portland,Oregon 97205, Telephone 226-3431.WE WILLNOT engage in, or induce or encourage any